Title: From Thomas Jefferson to Peregrine Fitzhugh, 4 June 1797
From: Jefferson, Thomas
To: Fitzhugh, Peregrine


                    
                        Dear Sir
                        Philadelphia June 4. 1797.
                    
                    I am favored with yours of May 19. and thank you for your intentions as to the corn and the large white clover, which if forwarded to Mr. Archibald Stuart at Staunton will find daily means of conveyance from  thence to me. That indeed is the nearest post road between you and myself by 60. or 70. miles, the one by George town being very circuitous.
                    The representatives have at length got through their address. As you doubtless recieve the newspapers regularly from hence, you will have seen in them the address, and all the amendments made or proposed. [While mentioning newspapers, it is doing a good office to as distant places as yours and mine to observe that Bache has begun to publish his Aurora for his country customers on 3 sheets a week instead of six. You observe that the 1st. and 4th. pages are only of advertisements: the 2d. and 3d contain all the essays and news. He prints therefore his 2d and 3d pages of Monday’s and Tuesday’s papers on opposite sides of the same sheet, omitting the 1st. and 4th. so that we have the news pages of 2. papers on one. This costs but 5. instead of 8. dollars and saves half the postage. Smith begins in July to publish a weekly paper without advertisements, which will probably be a good one. Cary’s paper is an excellent one, and Bradford’s compiled by Loyd perhaps the best in the city; but both of these are daily papers. Thinking this episode on newspapers might not be unacceptable in a position as distant as yours, I return to Congress and to politics.] You will percieve by the votes that the republican majority of the last congress has been much affected by the changes of the late election. Still however if all were here the majority would be on the same side, tho’ a small one. They will now proceed to consider what is to be done. It is not easy nor safe to prophecy. But I find the expectation is that they will not permit the merchant vessels to arm, that they will leave the militia as it stands for the present season, vote further sums for going on with the fortifications and frigates, and prefer borrowing the money of the bank to the taking up the subject of taxation generally at this inconvenient season. In fact I consider the calling Congress so out of season as an experiment of the new administration, to see how far and in what line they could count on it’s support. Nothing new had intervened between the late separation, and the summons, for Pinckney’s non-reception was then known. It is visible from the complexion of the President’s speech that he was disposed or perhaps advised to proceed in a line which would endanger the peace of our country: and though the address is nearly responsive yet it would be too bold to proceed on so small a majority. The first unfavorable event, and even the necessary taxes, would restore preponderance to the scale of peace. The nomination of the envoys to France does not prove a thorough conversion to the pacific system. Our greatest security perhaps is in the impossibility of either borrowing or raising the money which would be necessary. I am suggesting an idea on the subject of taxation, which might perhaps facilitate much that business and reconcile all parties.  That is to say, to lay a land tax leviable in 1799 &c. But if by the last day of 1798. any state brings it’s whole quota into the federal treasury, the tax shall be suspended one year for that state. If by the end of the next year they bring another year’s tax, it shall be suspended a 2d. year as to them, and so toties quoties for ever. If they fail, the federal collectors will go on of course to make their collection. In this way those who prefer excises may raise their quota by excises, and those who prefer land taxes may raise by land taxes, either on the federal plan, or on any other of their own which they like better. This would tend I think to make the general government popular, to render the state legislatures useful allies and associates instead of degraded rivals, and to mollify the harsh tone of government which has been assumed. I find the idea pleasing to most of those to whom I have suggested it. It will be objected to by those who are for a consolidation.—You mention the retirement of Mr. Ames. You will observe that he has sent us a successor, Mr. Otis as rhetorical as himself.—You have perhaps seen an attack made by a Mr. Luther Martin on the facts stated in the Notes on Virginia relative to Logan, his speech, the fate of his family, and the share Colo. Cresap had in their extermination. I do not mean to enter the field in the newspapers with Mr. Martin. But if any injury has been done Colo. Cresap in the statement I have given, it shall certainly be corrected whenever another edition of that work shall be printed. I have given it as I recieved it. I think you told me Cresap had lived in your neighborhood. Hence I have imagined you could in the ordinary course of conversations in the societies there, find the real truth of the whole transaction, and the genuine character and conduct of Cresap. If you will be so good as to keep this subject in your mind, to avail yourself of the opportunities of enquiry and evidence which may occur, and communicate the result to me, you will singularly oblige me.—The proceedings in the federal court of Virginia to overawe the communications between the people and their representatives excite great indignation. Probably a great fermentation will be produced by it in that state. Indeed it is the common cause of the confederacy, as it is one of their courts which has taken the step. The charges of the federal judges have for a considerable time been inviting the Grand juries to become inquisitors on the freedom of speech, of writing and of principle of their fellow citizens. Perhaps the grand juries in the other states as well as in that of Virginia may think it incumbent in their next presentments to enter protestations against this perversion of their institution from a legal to a political engine, and even to present those concerned in it.—The hostile use which is made of whatever can be laid hold of of mine, obliges me to caution the friends to whom I write, never to let my letters go out of their own hands, lest  they should get into the newspapers. I pray you to present my most friendly respects to your father, and wishes for the continuance of his health and good faculties, and to accept yourself assurances of the esteem with which I am Dear Sir Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                